12/18/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              October 17, 2019 Session

               RITCHIE PHILLIPS ET AL. v. MARK HATFIELD

               Appeal from the Chancery Court for Sullivan County
               No. 17-CB-25948(C)        E. G. Moody, Chancellor
                     ___________________________________

                          No. E2019-00628-COA-R3-CV
                      ___________________________________


In this declaratory judgment action involving neighboring landowners in a residential
development, the trial court determined that the restrictive covenants applicable to the
development would prevent the defendant from constructing a commercial business on
his property. The trial court accordingly entered an injunction preventing the defendant
from constructing a business on his real property. The defendant has appealed.
Discerning no reversible error, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR., and JOHN W. MCCLARTY, JJ., joined.

Edward T. Brading, Johnson City, Tennessee, for the appellant, Mark Hatfield.

Ricky A.W. Curtis, Blountville, Tennessee, for the appellees, Ritchie Phillips and Roma
Phillips.

                                      OPINION

                           I. Factual and Procedural History

       On April 20, 2017, the plaintiffs, Ritchie and Roma Phillips, filed a “Complaint
for Declaratory Judgment and Motion for Immediate, Temporary Injunction” against
Mark Hatfield in the Sullivan County Chancery Court (“trial court”). The Phillipses
alleged that they owned two parcels of real property in Sunnybrook Addition Subdivision
(“Sunnybrook Addition”) and that Mr. Hatfield also owned four lots within Sunnybrook
Addition. Three of Mr. Hatfield’s parcels had road frontage on Highway 11E. The
Phillipses further alleged that Mr. Hatfield also owned an adult bookstore, Intimate
Treasures, and that he planned to build a new 4,000-square-foot structure to house this
business upon one or more of his parcels in Sunnybrook Addition that abut Highway
11E.

        The Phillipses claimed that Sunnybrook Addition was subject to protective
covenants and restrictions mandating that the lots be used for residential purposes only.
According to the Phillipses, the covenants and restrictions also provide that any lot owner
maintains standing to enforce the restrictions by way of private action and that the
restrictions would renew every ten years until the majority of property owners chose to
rescind or modify them. The Phillipses thus sought to have construction of Mr.
Hatfield’s nonconforming structure halted.

       The trial court conducted a hearing regarding the temporary injunction on May 2,
2017, and subsequently entered an order granting the injunction on May 24, 2017. The
court specifically found in its order that the protective covenants for Sunnybrook
Addition applied to the lots owned by Mr. Hatfield and that he had notice of same when
he purchased the lots because the protective covenants had been recorded prior to his
purchase. The court also found that Sunnybrook Addition was subject to a general plan
of development. Furthermore, it found, despite Mr. Hatfield’s protestations to the
contrary, that the nature of the neighborhood had not radically changed in recent years
such that the covenants should be vacated. Moreover, the court determined that the
Phillipses would be harmed by construction of Mr. Hatfield’s proposed retail
establishment on his lots. The court therefore issued a temporary injunction halting
construction.

       On May 25, 2017, Mr. Hatfield filed a motion seeking to dissolve the temporary
injunction. Mr. Hatfield also sought, alternatively, an interlocutory appeal to this Court.
On May 30, 2017, Mr. Hatfield filed an answer and counterclaim, wherein he denied that
the restrictive covenants applied to all of the lots in Sunnybrook Addition or to his lots
specifically. Mr. Hatfield raised several affirmative defenses, including failure to state a
claim upon which relief could be granted, unclean hands, lack of standing, failure to join
indispensable parties, estoppel, and waiver. Mr. Hatfield further stated a counterclaim for
damages for, inter alia, lost profits and attorney’s fees.

       On June 21, 2017, the trial court entered an order denying Mr. Hatfield’s motion
to dissolve the temporary injunction and his request for an interlocutory appeal. The
court ordered that the temporary injunction would remain in place and that the Phillipses
would file a $5,000 bond, which they accomplished on June 23, 2017. The Phillipses
subsequently filed an answer to Mr. Hatfield’s counterclaim, denying that he was entitled
to any relief.


                                           -2-
       The trial court conducted a bench trial on January 3, 2019. On April 3, 2019, the
court entered an order finding that the Phillipses owned Lots 7 and 8 in Sunnybrook
Addition and that Mr. Hatfield owned Lots 1, 2, 3, and a portion of Lot 4. The court
determined that Mr. and Ms. J.C. Chambers were the original developers of the
“Sunnybrook” neighborhood, which was comprised of three platted developments:
Sunnybrook Addition, Sunnybrook Heights, and Sunnybrook Acres. The court further
found that Mr. and Mrs. Chambers recorded identical protective covenants for all three
developments comprising the Sunnybrook neighborhood in 1955 and 1956. These
covenants provided in relevant part that the lots would be designated as residential and
would only contain single-family dwellings.

        In support of its order, the trial court found that although Lots 1 and 2 had been
sold by Mr. and Ms. Chambers prior to the recording of the covenants, Mr. Chambers
reacquired those lots in 1955 and 1956. The court further found that since the recording
of the protective covenants, Lots 1 through 4 had been sold numerous times and were
ultimately purchased by Mr. Hatfield on October 12, 2016. The court specifically noted
that Mr. Hatfield’s deeds to his lots stated that the conveyances were subject to “valid
restrictive covenants and easements, if any, appearing of record.”

       The trial court found that Lots 1 through 4 had not been used for a non-residential
purpose since the inception of Sunnybrook, although a billboard had been erected on Lot
3. The court determined that Mr. Chambers was the original, common grantor for all of
Sunnybrook neighborhood, including Sunnybrook Addition, and that he maintained a
general plan of development, intending for the restrictive covenants to apply to all of
Sunnybrook Addition. The court also found that Mr. Hatfield had constructive notice of
the restrictions because they were publicly recorded. The court therefore declared that an
implied negative reciprocal easement existed, which applied to Mr. Hatfield’s property,
and that a retail shop would be in violation of those covenants. The court accordingly
ordered that the temporary injunction against Mr. Hatfield be made permanent. Mr.
Hatfield timely appealed.

                                  II. Issues Presented

        Mr. Hatfield presents the following issues for our review, which we have restated
slightly:

      1.     Whether the trial court erred by determining that the protective
             covenants for Sunnybrook Addition, recorded in the Sullivan County
             Register’s Office, applied to Mr. Hatfield’s lots.

      2.     Whether the trial court erred by determining that Mr. Hatfield’s lots
             were restricted by virtue of a negative reciprocal easement.

                                          -3-
       3.     Whether the trial court erred by enjoining Mr. Hatfield from
              constructing any retail or other business or commercial enterprise on
              his lots when the protective covenants have been rendered invalid
              due to abandonment or changed conditions within the subdivision.

       4.     Whether the trial court erred by taxing costs to Mr. Hatfield.

The Phillipses raise the following additional issue:

       5.     Whether Mr. Hatfield has waived consideration of the trial court’s
              decision to tax costs to him by failing to provide any legal authority
              or argument supporting his position in his appellate brief.

                                 III. Standard of Review

       We review a non-jury case de novo upon the record with a presumption of
correctness as to the findings of fact unless the preponderance of the evidence is
otherwise. See Tenn. R. App. P. 13(d); Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn.
2000). “In order for the evidence to preponderate against the trial court’s findings of fact,
the evidence must support another finding of fact with greater convincing effect.” Wood
v. Starko, 197 S.W.3d 255, 257 (Tenn. Ct. App. 2006). We review questions of law de
novo with no presumption of correctness. Bowden, 27 S.W.3d at 916 (citing Myint v.
Allstate Ins. Co., 970 S.W.2d 920, 924 (Tenn. 1998)); see also In re Estate of Haskins,
224 S.W.3d 675, 678 (Tenn. Ct. App. 2006). We afford deference to the trial court’s
credibility assessments of the witnesses. See Wells v. Tenn. Bd. of Regents, 9 S.W.3d
779, 784 (Tenn. 1999).

       As this Court has previously explained concerning restrictive covenants:

               Construction of a restrictive covenant is also a question of law,
       which we review de novo with no presumption of correctness. Hughes v.
       New Life Dev. Corp. (Hughes II), 387 S.W.3d 453, 480-81 (Tenn. 2012).
       “Tennessee law does not favor restrictive covenants because they are in
       derogation of the rights of free use and enjoyment of property.” Id. at 474-
       75. Thus, our courts strictly construe restrictive covenants and resolve any
       doubt concerning the applicability of a restrictive covenant against the
       restriction. Id. at 481. Ambiguities will be construed “against the party
       seeking to enforce the restriction and in a manner which advances the
       unrestricted use of the property.” Id.

              Still, in appropriate cases, restrictive covenants, like any other
       contract, “will be enforced according to the clearly expressed intention of
       the parties.” Benton v. Bush, 644 S.W.2d 690, 691 (Tenn. Ct. App. 1982).
                                          -4-
       When properly created, restrictive covenants run with the land and are
       “binding on remote grantees if they appear in the chain of title or if the
       grantee had actual notice of them when the grantee acquired title.” Hughes
       v. New Life Dev. Corp. (Hughes I), No. M2008-00290-COA-R3-CV, 2009
WL 400635, at *3 (Tenn. Ct. App. 2009).

Lutzak v. Phoenix Am. Dev. Partners, L.P., No. M2015-02117-COA-R3-CV, 2017 WL
4685300, at *4 (Tenn. Ct. App. Oct. 18, 2017).

                         IV. Applicability of Protective Covenants

        The overarching issue raised by Mr. Hatfield on appeal concerns the applicability
of protective covenants containing residential use restrictions to the lots owned by Mr.
Hatfield. Mr. Hatfield argues that the protective covenants applicable to Sunnybrook
Addition, recorded in 1955, do not encumber title to his lots because the developers did
not own these lots at the time of the covenants’ recordation and because subsequent deeds
conveying these lots did not specifically reference the covenants. The proof introduced at
trial demonstrated that the original 1953 conveyances by the Chamberses of the lots now
owned by Mr. Hatfield contained language restricting the lots solely to residential use for
a period of twenty years. In 1955, the Chamberses recorded protective covenants
applicable to Sunnybrook Addition. These protective covenants also provided that “[a]ll
lots” in the subdivision “shall be known and designated as residential lots,” containing
only “one detached single family dwelling . . . and a private garage.” The recorded
document outlining the protective covenants stated that it was applicable to “lots in the
entire sub-division, but no further or otherwise” and that the covenants were intended as
“protection of purchasers of lots . . . in order to establish a sound value for these lots.”

       Although the Chamberses later reacquired all or part of the lots now belonging to
Mr. Hatfield, subsequent deeds conveying title to the lots did not specifically reference
the recorded protective covenants. Mr. Hatfield’s deeds for the lots in question do
generally state, however, that the conveyances are “subject to valid restrictive covenants
and easements, if any, appearing of record.” At trial, Mr. Hatfield presented expert
witness testimony from Tim Scott, a local attorney with a practice emphasis on
examination of real estate titles, who stated that he had examined the title to the four lots
in question from 1946 forward. Following his delineation of the various conveyances
leading to Mr. Hatfield’s ownership of the lots, Mr. Scott opined that the 1955 protective
covenants did not appear in the chain of title for the parcels. Mr. Scott was the only
witness to testify at trial, and the trial court credited his unrefuted testimony on this point.

        Based on its determination that the protective covenants did not appear in the
chain of title for the lots in question, the trial court did not find the existence of express
restrictive covenants applicable to the lots. See Lutzak, 2017 WL 4685300, at *5.
Rather, the court determined that the restrictions encumbered title to Mr. Hatfield’s lots
                                              -5-
by virtue of an implied negative reciprocal easement. As such, we will limit our review
of the issue of whether Mr. Hatfield’s lots are restricted to whether the trial court properly
found the existence of an implied negative reciprocal easement.

       Although Tennessee courts have long recognized the doctrine of negative
reciprocal easements, they have also noted that this doctrine is to be “applied with great
care.” See Land Developers, Inc. v. Maxwell, 537 S.W.2d 904, 913 (Tenn. 1976); see
also Ridley v. Haiman, 47 S.W.2d 750, 755 (Tenn. 1932). The doctrine has been
explained as follows:

               A property owner may sell off parcels of a tract to different persons
       and may include in the deeds restrictive covenants for the benefit of not
       only the property owner but also the other persons who buy portions of the
       tract. In this circumstance, the grantees acquire not an absolute and
       unqualified title to their respective parcels, but rather a title limited by the
       restrictions contained in the deed. Land Developers, Inc. v. Maxwell, 537
S.W.2d 904, 912 (Tenn. 1976); Ridley v. Haiman, 164 Tenn. 239, 252, 47
S.W.2d 750, 754 (1932); Laughlin v. Wagner, 146 Tenn. 647, 653, 244
S.W. 475, 477 (1922). While some ambiguity exists concerning the
       technical name of the grantees’ interests arising from these restrictive
       covenants, the interest is now commonly known in Tennessee as a
       reciprocal negative easement. Land Developers, Inc. v. Maxwell, 537
S.W.2d at 912; Ridley v. Haiman, 164 Tenn. at 252, 47 S.W.2d at 754;
       Stracener v. Bailey, 737 S.W.2d 536, 537-38 (Tenn. Ct. App. 1986).

              Negative reciprocal easements circumscribe the free use of property
       and, therefore, are not favored even though they have been part of our
       jurisprudence for many years. Land Developers, Inc. v. Maxwell, 537
S.W.2d at 913; Essary v. Cox, 844 S.W.2d 169, 171 (1990). The courts
       enforce them with great care and resolve all ambiguities in favor of the free
       use of property.

               Both the grantor and the fellow grantees whose titles contain similar
       restrictive covenants may enforce their reciprocal negative easement rights
       in either a legal or an equitable proceeding. Laughlin v. Wagner, 146 Tenn.
       at 654-55, 244 S.W. at 477. Grantees seeking equitable enforcement of a
       reciprocal negative easement must prove: (1) that the parties derived their
       titles from a common grantor; (2) that the common grantor had a general
       plan for the property involved; (3) that the common grantor intended for the
       restrictive covenant to benefit the property involved; and (4) that the
       grantees had actual or constructive knowledge of the restriction when they


                                            -6-
        purchased their parcels.        See Ridley v. Haiman, 164 Tenn. at 256, 47
        S.W.2d at 755. [1]

               Grantees seeking judicial enforcement of their negative reciprocal
        easement rights are not necessarily limited to the recitals in the deeds to
        prove their case. In addition to the deeds from the common grantor, they
        may also use recorded plats, or parol evidence of the circumstances
        surrounding the purchase of the property. Ridley v. Haiman, 164 Tenn. at
        250, 47 S.W.2d at 753; Maxwell v. Land Developers, Inc., 485 S.W.2d 869,
        873 (Tenn. Ct. App. 1972); Owenby v. Boring, 38 Tenn. App. 540, 549, 276
S.W.2d 757, 761 (1954).

Massey v. R.W. Graf, Inc., 277 S.W.3d 902, 909-10 (Tenn. Ct. App. 2008) (emphasis and
footnote added) (quoting Leach v. Larkin, No. 919193, 1993 WL 377629, at *3 (Tenn.
Ct. App. Sept. 24, 1993)).

      The Massey Court also quoted with approval from the Restatement (Third) of
Property, which explains:

        The idea underlying the doctrine [of implied reciprocal servitudes] is that
        when a purchaser buys land subject to restrictions imposed to carry out a
        general plan of development, the purchaser is entitled to assume that all the
        land in the development is, or will be, similarly restricted to carry out the
        general plan. By selling land with restrictions designed to put into effect a
        general plan of development, the developer impliedly represents to the
        purchasers that the rest of the land included in the plan is, or will be,
        similarly restricted. That representation is enforced, on the grounds of
        estoppel, by imposing an implied reciprocal servitude on the developer’s
        remaining land included in the plan. Because the implied-reciprocal-
        servitude doctrine undercuts the Statute of Frauds and creates uncertainty in
        land titles, it should be applied only when the existence of a general plan is
        clear and establishment of the servitude is necessary to avoid injustice.

Massey, 277 S.W.3d at 910-11 (quoting Restatement (Third) of Property §2.14(l) (2000)).

       In the instant action, the trial court determined that the Phillipses had proven the
existence of an implied negative reciprocal easement that restricted the use of Mr.
1
  We note that Mr. Hatfield argues in his appellate brief that an additional condition should be placed on
the imposition of an implied negative reciprocal easement, namely that the doctrine may only be applied
“prospectively to impose restrictions on the ‘developer’s remaining land’” and cannot be applied to
property that was previously conveyed, even if such property returns to the common grantor’s hands, as
here. Mr. Hatfield cites no mandatory authority for this proposition, however, and we find it to be
unavailing under the circumstances presented in this case.
                                                  -7-
Hatfield’s lots to solely residential purposes. Based on our thorough review of the
evidence presented in light of the applicable law, we agree.

       It is undisputed that the parties herein derived their titles from common grantors,
specifically, the Chamberses. See Massey, 277 S.W.3d at 910 (explaining that the first
requirement for enforcement of an implied negative reciprocal easement is existence of a
common grantor). It is also undisputed that the lots in question were contained within
Sunnybrook Addition. With regard to the second and third elements necessary to prove
the existence of an implied negative reciprocal easement, the trial court found that the
Chamberses had a general plan of development concerning the Sunnybrook
neighborhood, including Sunnybrook Addition, and that the Chamberses intended for the
recorded restrictive covenants for Sunnybrook Addition to apply to all the lots within
Sunnybrook Addition.

        The proof established that the Chamberses recorded three sets of nearly identical
protective covenants in 1955 and 1956, which applied to Sunnybrook Addition,
Sunnybrook Heights, and Sunnybrook Acres, respectively. These protective covenants
provided that the lots contained within these developments were specifically intended for
residential use only. The recorded document outlining the protective covenants stated
that it was applicable to the “lots in the entire sub-division, but no further or otherwise”
and that the covenants were intended as “protection of purchasers of lots . . . in order to
establish a sound value for these lots.” We therefore agree with the trial court that the
evidence supported the existence of elements two and three. See Massey, 277 S.W.3d at
910 (explaining that the second and third requirements for enforcement of an implied
negative reciprocal easement are “that the common grantor had a general plan for the
property” and “that the common grantor intended for the restrictive covenant to benefit
the property.”).

       Finally, with respect to the fourth element, the trial court determined that Mr.
Hatfield held constructive knowledge of the protective covenants because they were
publicly recorded and “due to the general nature of the property.” We conclude that the
evidence supports this determination as well. The protective covenants applicable to
Sunnybrook Addition were recorded in the Sullivan County Register’s Office in 1955.
This Court has often held that a previously recorded instrument pertaining to an interest
in property constitutes constructive notice to subsequent purchasers and interested parties
who are bound to search for it. See Burch v. McKoon, Billings & Gold, P.C., No.
M2004-00083-COA-R3-CV, 2005 WL 2104611, at *7 (Tenn. Ct. App. Aug. 31, 2005).

       As the trial court found, Mr. Hatfield’s deeds specifically stated that the
conveyances of the lots in question were subject to “valid restrictive covenants and
easements, if any, appearing of record.” Moreover, the various visual representations of
Sunnybrook Addition contained within the record demonstrate that it is a neighborhood
that is residential in nature. We conclude, as did the trial court, that the language
                                         -8-
contained in Mr. Hatfield’s deeds coupled with the character of the neighborhood gave
rise to the necessity that Mr. Hatfield inquire as to whether any applicable restrictive
covenants or easements existed. See, e.g., Blevins v. Johnson Cty., 746 S.W.2d 678, 687
(Tenn. 1988) (determining that a party had notice sufficient to require an inquiry into
applicable easements affecting his property based on a recital in his deed excepting all
prior easements and general knowledge of a proposed highway project). We therefore
conclude that Mr. Hatfield had constructive knowledge of the protective covenants at
issue herein. See Massey, 277 S.W.3d at 910 (explaining that the fourth requirement for
enforcement of an implied negative reciprocal easement is actual or constructive
knowledge of the restriction). We determine, based on the evidence presented, that the
existence of a general plan of development is clear and that “establishment of the
servitude is necessary to avoid injustice.” See id. at 911. We therefore conclude that the
evidence preponderates in favor of the trial court’s determination that an implied negative
reciprocal easement existed in this matter, such that Mr. Hatfield’s lots were subject to
the residential-use restriction contained in the protective covenants.

                         V. Alleged Abandonment of Covenants

       Mr. Hatfield argues that the trial court erred by enjoining him from constructing a
commercial building on his lots because any applicable restrictions had been eliminated
through abandonment by waiver, estoppel, or acquiescence due to the changed conditions
of the neighborhood. As this Court has recognized, the right to enforce restrictive
covenants can be lost when:

      [B]y failing to act, one leads another to believe that he is not going to insist
      upon the covenant, and such other person is damaged thereby, or whereby
      landowners in a tract or subdivision fail to object to general and continuous
      violations of restrictions. If the party entitled to the benefit of the
      covenants in any way by inaction lulls suspicion of his demands to the
      harm of the other or if there has been actual or passive acquiescence in the
      performance of the act complained of, then equity will ordinarily refuse aid.

See Scandlyn v. McDill Columbus Corp., 895 S.W.2d 342, 349 (Tenn. Ct. App. 1994)
(quoting 20 Am. Jur. 2d Covenants, Conditions, Etc. § 273 (1965)). The Scandlyn Court
further explained, however:

      [I]n order for community violation to constitute an abandonment, it must be
      so general as to frustrate the object of the scheme with the result that
      enforcement of the restriction involved would seriously impair the value of
      the burdened lot without substantially benefiting the adjoining lots.
      Accordingly, sporadic and distant violations do not in themselves furnish
      adequate evidence of abandonment, although they may be considered in

                                           -9-
       connection with outside changes. 20 Am. Jur. 2d Covenants, Conditions,
       Etc. § 272 (1965).

Id.

       In the case at bar, the only proof concerning this issue came from various exhibits
presented by the parties; no testimony was presented regarding any alleged changed
conditions in the neighborhood. In his brief, Mr. Hatfield relies upon certain exhibits that
he alleges depict changed conditions in Sunnybrook Addition, including documentation
demonstrating that the zoning of real properties along the highway was changed from
residential to commercial in the 1990s and a letter from the Sullivan County Clerk stating
that a business license was issued to one of Mr. Hatfield’s predecessors-in-title. The
record also contains, however, the affidavits of the Phillipses and Wanda Lynch, another
resident of Sunnybrook Addition. These affidavits state that there has never been a
business operating within Sunnybrook Addition and that Ms. Lynch has been a resident
thereof since 1959.

       With regard to the zoning changes, we note that “[w]hile rezoning of property
covered by a restrictive covenant is some evidence of a change in the character of the use
of the property, rezoning alone does not require the courts to conclude that the restrictive
covenant no longer serves a useful purpose.” Gambrell v. Nivens, 275 S.W.3d 429, 442-
43 (Tenn. Ct. App. 2008) (quoting Hewgley v. Vivo, No. 01-A-01-9506-CH-00266, 1997
WL 92077, at *2 (Tenn. Ct. App. Mar. 5, 1997) (in turn quoting, inter alia, Hysinger v.
Mullinax, 319 S.W.2d 79, 82 (Tenn. 1958))). Accordingly, the only other evidence
concerning the “changed conditions” in the neighborhood was that presented by the
County Clerk’s letter and the affidavits.

       In its April 3, 2019 order, the trial court found that “since the inception of
Sunnybrook Addition, Lots 1, 2, 3, and 4 have not been used for a non-residential
purpose, as no business has operated on the property, although a billboard has been
erected on Lot 3 of the property.” The evidence presented supports this finding, as well
as a determination that any change that has occurred, such as the billboard’s existence, is
of a “sporadic” nature and does not constitute change “so general as to frustrate the object
of the scheme with the result that enforcement of the restriction involved would seriously
impair the value of the burdened lot without substantially benefiting the adjoining lots.”
See Scandlyn, 895 S.W.2d at 349. We again note that the visual representations of the
neighborhood contained in the record demonstrate its residential character. In addition, at
least one non-party resident filed an affidavit stating that no business had ever operated
within the subdivision. We further find the proof of issuance of a business license to one
of Mr. Hatfield’s predecessors-in-title unavailing absent evidence that a business was
actually operating on the property in question. In short, Mr. Hatfield has failed to prove
such a change in the character of the neighborhood so as to render the restrictions waived
or abandoned.
                                           - 10 -
                                    VI. Waiver of Costs

       Mr. Hatfield has also raised on appeal an issue concerning whether the trial court
erred by taxing costs to him in its order. As the Phillipses point out, Mr. Hatfield’s
appellate brief contains no argument or citations to authority concerning this issue.
Tennessee Rule of Appellate Procedure 27(a)(7) provides that an appellant’s brief must
contain an argument setting forth “the contentions of the appellant with respect to the
issues presented, and the reasons therefor, including the reasons why the contentions
require appellate relief, with citations to the authorities and appropriate references to the
record (which may be quoted verbatim) relied on.” As our Supreme Court has explained,
“[a]n issue may be deemed waived, even when it has been specifically raised as an issue,
when the brief fails to include an argument satisfying the requirements of Tenn. R. App.
P. 27(a)(7).” Hodge v. Craig, 382 S.W.3d 325, 335 (Tenn. 2012). This Court has
likewise elucidated that an issue may be considered waived when a party has failed to
“cite authority for its arguments or to argue the issues in the body of its brief.” See
Forbess v. Forbess, 370 S.W.3d 347, 355 (Tenn. Ct. App. 2011); see also McGarity v.
Jerrolds, 429 S.W.3d 562, 566 n.1 (Tenn. Ct. App. 2013) (“The failure to cite authority
to support an argument on appeal constitutes a waiver of the issue.”).

       According to our High Court, “[i]t is not the role of the courts, trial or appellate, to
research or construct a litigant’s case or arguments for him or her, and where a party fails
to develop an argument in support of his or her contention or merely constructs a skeletal
argument, the issue is waived.” Sneed v. Bd. of Prof’l Responsibility of Sup. Ct., 301
S.W.3d 603, 615 (Tenn. 2010). “[P]arties must thoroughly brief the issues they expect
the appellate courts to consider.” Waters v. Farr, 291 S.W.3d 873, 919 (Tenn. 2009).
We therefore conclude that Mr. Hatfield has waived his issue concerning the trial court’s
taxing of costs by failing to present supportive argument in his appellate brief.

                                      VII. Conclusion

        For the foregoing reasons, we affirm the trial court’s judgment in its entirety.
Costs on appeal are taxed to the appellant, Mark Hatfield. This case is remanded to the
trial court for enforcement of its judgment and collection of costs assessed below.




                                                     _________________________________
                                                     THOMAS R. FRIERSON, II, JUDGE




                                            - 11 -